Case 3:20-cv-00330-JBA Document 56-6 Filed 06/22/20 Page 1 of 3




                    Exhibit F
                   Case 3:20-cv-00330-JBA Document 56-6 Filed 06/22/20 Page 2 of 3


Kathryn Robinson

From:                  Robert Mitchell <RBMitchell@mitchellandsheahan.com>
Sent:                  Friday, June 12, 2020 1:23 PM
To:                    Tanvir Rahman; pnoonan@ddnctlaw.com; sarah.skubas@jacksonlewis.com
Cc:                    Michael J. Willemin; Parisis G. Filippatos; Tsteigman@mppjustice.Com (Tsteigman@mppjustice.com)
Subject:               RE: Castro/Yale - Second Amended Complaint


Dr. Fontes objects. In the first place, I do not understand you to have a release of jurisdiction. In the second, we believe
that the suggested amendments would be improper as to Fontes, at lease in part, because they are time barred as to all
Plaintiffs except Castro and Reinhart and, thirdly, because the proposed second amended complaint does not state a
cognizable cause of action against him.

Bob Mitchell

Robert B. Mitchell
Attorney at Law
Mitchell & Sheahan, P.C.
999 Oronoque Lane, Suite 203
Stratford, CT 06614
Phone 203 873 0240
Fax 203 873 0235
Email: rbmitchell@mitchellandsheahan.com




This transmittal may be a confidential attorney‐client communication or may otherwise be privileged or confidential. If you are not
the indicated intended recipient, you are hereby notified that you have received this transmittal in error. Any review,
dissemination, distribution or copying of this transmittal is strictly prohibited. If you suspect that you have received this
communication in error, please contact us immediately by telephone at 203.873 0240 or e‐mail at
eordazzo@mitchellandsheahan.com and immediately delete this message and all its attachments.



From: Tanvir Rahman <trahman@wigdorlaw.com>
Sent: Friday, June 12, 2020 12:57 PM
To: pnoonan@ddnctlaw.com; Robert Mitchell <RBMitchell@mitchellandsheahan.com>;
sarah.skubas@jacksonlewis.com
Cc: Michael J. Willemin <mwillemin@wigdorlaw.com>; Parisis G. Filippatos <pfilippatos@wigdorlaw.com>;
Tsteigman@mppjustice.Com (Tsteigman@mppjustice.com) <Tsteigman@mppjustice.com>
Subject: Castro/Yale ‐ Second Amended Complaint

Counsel – please let us know whether you consent to us filing the attached Second Amended Complaint which adds our
clients’ claims under CFEPA. Any changes from the Amended Complaint are in redline. If you do not consent, please let
us know the reasons. Thanks.



Tanvir H. Rahman
Senior Associate

                                                                  1
                 Case 3:20-cv-00330-JBA Document 56-6 Filed 06/22/20 Page 3 of 3

WIGDOR LLP
85 Fifth Avenue, New York, NY 10003
T: (212) 257‐6800 | F: (212) 257‐6845

trahman@wigdorlaw.com
www.wigdorlaw.com




This communication may contain Confidential or Attorney-Client Privileged Information and/or Attorney Work
Product. If you are not the addressee indicated in this message or its intended recipient (or responsible for
delivery of the message to such person(s)), do not read, copy, or forward this message to anyone and, in such
case, please immediately destroy or delete this message, including any copies hereof, and kindly notify the
sender by reply e-mail, facsimile or phone. Thank you.




                                                      2
